Title: To Thomas Jefferson from John Brice, Jr., 10 October 1806
From: Brice, John, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Collector’s OfficeBaltimore 10th Octor 1806
                        
                        I have to inform you that Robert Purviance Esqr. the Collector of this district departed this life last night
                            after a short illness—
                        As the duties of the Office have frequently & for months at a time devolved on me, on account of the
                            Collector’s advanced period of life and occasional absence, the business will not meet any delay or interruption in
                            consequence of his death.
                        I am induced by the advice of a numerous class of Merchants here, whose recommendation will reach you by the
                            next Post, to apply to you for the Present vacancy, which from the experiences I have had during about 9 Years, and the
                            satisfaction I have afforded, I flatter myself I should fill with credit to myself & to the interest of the
                            Governmt.—
                        I have the Honor to be with sentements of the highest Consideration & respect Sir Your mo ob Servt.
                        
                            John Brice Jr
                            
                            D Collr
                        
                    